--------------------------------------------------------------------------------

Exhibit 10.1
 
 

      graphic [img001.jpg]               Carpenter Technology Corporation      
PO Box 14662       Reading, PA 19612-4662               Tel: 610.208.2000

 


October 21, 2009


Via Hand Delivery


Mr. Gregory A. Pratt





 
Re:
Compensation as Chairman and Interim President and CEO



Dear Greg:


On behalf of Carpenter Technology Corporation (the “Company”), this letter
describes the compensation you are eligible to receive in respect of your
service to the Company as the Chairman of its Board of Directors (the “Board”)
and its interim President and Chief Executive Officer (“CEO”).
 
A.          Compensation as Chairman:


In respect of your service as Chairman of the Board and in lieu of any other
cash or equity compensation for your service as a director, you will receive
annually:


1.           a cash retainer of $90,000 per year, payable in equal quarterly
installments;


2.           a grant of a non-qualified stock option having a fair value on the
date of grant of $30,000 (as determined using assumptions consistent with those
used by the Company for financial accounting purposes).  Such stock option will
have a 10 year term, will have an exercise price equal to the fair market value
of the Company’s common stock (“CRS Stock”) on the date of grant, will vest on
the first anniversary of the date of grant (provided you remain in service with
the Company in any capacity through that date) and will be subject to such other
terms and conditions as are generally applicable to stock options granted to
other non-employee directors;


3.           a grant of restricted stock units with respect to a number of
shares of CRS Stock determined by dividing $100,000 by the closing price of CRS
Stock on the date of grant.  Such restricted stock units will vest based on the
first anniversary of the date of grant, provided you remain in service with the
Company in any capacity through that date.  Those restricted stock units will be
settled by the distribution of shares of CRS Stock immediately upon vesting and
will be subject to such other terms and conditions as are generally applicable
to restricted stock units granted by the Company from time to time; and
 
 
 

--------------------------------------------------------------------------------

 
 
4.           a grant of deferred stock units with respect to a number of shares
of CRS Stock determined by dividing $90,000 by the closing price of CRS Stock on
the date of grant.  Such deferred stock units will vest on the first anniversary
of the date of grant, provided you remain in service with the Company in any
capacity through that date.  Those deferred stock units will be settled by the
distribution of shares of CRS Stock immediately upon the earliest of your death,
disability or separation from service (or six months after such separation from
service, to the extent required to satisfy the requirements of Treas. Reg. §
1.409A-3(i)(2)) and will be subject to such other terms and conditions as are
generally applicable to deferred stock units granted to other non-employee
directors.


The date of grant of the above-described equity incentives will be (i) the first
day following the Company’s Q1 FY 2010 earnings release that trading is
permitted by officers and directors of the Company under the Company’s insider
trading policies (the “Next Scheduled Grant Date”), with respect to the current
fiscal year, and (ii) on or about the date that annual grants are made to senior
executive officers, with respect to each subsequent fiscal year in which you
remain in service as the Chairman of the Board.


Your compensation as Chairman of the Board is in addition to any compensation
you receive in respect of your service as Interim President and CEO of the
Company (as described below).  Your compensation as Chairman of the Board is
subject to prospective revision by the Board (or a designated committee of the
Board) at any time.  Your continued service and/or removal as Chairman of the
Board will be subject to the applicable provisions of the Company’s By-Laws as
in effect from time to time.


B.          Compensation as Interim President and CEO:


In respect of your service as the Company’s Interim President and CEO, you will
receive:


1.           base salary payable at a rate of $25,000 per month;


2.           on the Next Scheduled Grant Date, a grant of performance stock
units with respect to a target number of shares of CRS Stock determined by
dividing $600,000 by the closing price of CRS Stock on the Next Scheduled Grant
Date.  The actual number of shares of CRS Stock subject to this performance
stock unit award will be between from 0% to 200% of the target amount (subject
to dividend equivalent adjustments in accordance with paragraph C.1 below),
based on corporate performance during the period beginning on the Next Scheduled
Grant and ending on the first anniversary of the Next Scheduled Grant Date (such
period will be known for this purpose as the “Performance Period”).  This grant
is intended to constitute “qualified performance-based compensation” exempt from
the limitation of Section 162(m) of the Internal Revenue Code.  Accordingly, (a)
corporate performance will be measured with reference to objective metrics
established by our Human Resources Committee (the “Committee”) and communicated
to you in writing no later than November 30, 2009, and (b) such objective
metrics will be selected from the list of “Performance Goals” described in
Section 2.20 of the Company’s Stock-Based Incentive Compensation Plan for
Officers and Key Employees.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Following the Performance Period, the Committee will measure and certify the
actual number of shares subject to this performance stock unit award, based on
actual performance against the specified goals, which award will then vest on
the later of (a) the first anniversary of the Next Scheduled Grant Date, or (b)
six months following the date the Company’s next CEO commences employment (such
later date, the “Applicable Vesting Date”), provided in either case that you
remain in service with the Company in any capacity through the Applicable
Vesting Date.  Finally, immediately prior to the Applicable Vesting Date, the
Committee in its discretion may reduce (but not increase) the number of shares
subject to this award to reflect its evaluation of your service as Interim
President and CEO (“Interim Service”), with particular attention to
accomplishments in the following areas:


◊            Organization- key roles filled by high quality, high performance,
high potential individuals;
◊            Performance- achievement of corporate measures and objectives;
◊            Strategy- continued strategy development;
◊            Communications- consistency and clarity of communications to
customers, investors, suppliers, employees, and the Board; and
◊            CEO transition- assuring an effective and timely search for a new
CEO, and leading a successful transition.


It should be understood that an award with respect to more than the target
number of shares is intended in this case only in the event of truly
extraordinary performance on all fronts.  Accordingly, performance that exceeds
expectations in most, but not all, regards may result in some discretionary
reduction by the Committee and such reduction should not be interpreted as
dissatisfaction with your efforts.


The above-described performance stock unit award will be settled by the
distribution of shares of CRS Stock immediately following the Applicable Vesting
Date and will be subject to such other terms and conditions as are generally
applicable to performance stock units granted to other executive officers;


3.           on the Next Scheduled Grant Date, a grant of a non-qualified stock
option having a then current fair value of $800,000 (as determined using
assumptions consistent with those used by the Company for financial accounting
purposes).  Such stock option will vest as follows: (i) the option will vest
with respect to 50% of the subject shares on the Applicable Vesting Date,
provided you remain in service with the Company in any capacity through that
date, (ii) the option will vest with respect to an additional 25% of the subject
shares on the Applicable Vesting Date, provided that (A) you remain in service
with the Company in any capacity through that date, and (B) your Interim Service
exceeds seven months; and (iii) the option will vest with respect to an
additional 25% of the subject shares on the Applicable Vesting Date, provided
that (A) you remain in service with the Company in any capacity through that
date, and (B) your period of Interim Service exceeds ten months.  This stock
option will have a 10 year term, will have an exercise price equal to the fair
market value of CRS Stock on the Next Scheduled Grant Date and will be subject
to such other terms and conditions as are generally applicable to stock options
granted to other executive officers;
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.           on the Next Scheduled Grant Date, a grant of a non-qualified stock
option having a then current fair value of $300,000 (as determined using
assumptions consistent with those used by the Company for financial accounting
purposes).  Such stock option will vest as follows: (i) the option will vest
with respect to 50% of the subject shares on the Applicable Vesting Date,
provided you remain in service with the Company in any capacity through that
date, (ii) the option will vest with respect to an additional 25% of the subject
shares on the Applicable Vesting Date, provided that (A) you remain in service
with the Company in any capacity through that date, and (B) your period of
Interim Service exceeds seven months; and (iii) the option will vest with
respect to an additional 25% of the subject shares on the Applicable Vesting
Date, provided that (A) you remain in service with the Company in any capacity
through that date, and (B) your period of Interim Service exceeds ten
months.  This stock option will have a 10 year term, will have an exercise price
equal to 110% of the fair market value of CRS Stock on the Next Scheduled Grant
Date and will be subject to such other terms and conditions as are generally
applicable to stock options granted to other executive officers;


5.           reimbursement for all reasonable and necessary business expenses
incurred for the benefit of the Company during your period of interim service,
including reimbursement of reasonable transportation and temporary living
expenses incurred by you as a result of your commuting and/or temporary
relocation to Berks County; and


6.           payment or reimbursement for the reasonable costs of tax and
financial planning assistance, on the same basis as provided to other senior
executive officers.


It is anticipated that your Interim Service will be for a period of
approximately six to twelve months, provided that your service in this capacity
may be terminated by you or the Board at any time, with or without cause.  Board
approval will be required for any extension of your Interim Service beyond a
period of twelve months.  At the time of any termination of your Interim
Service, all compensation under paragraph B of this Agreement will cease,
provided that the treatment of all equity awards granted in respect of your
Interim Service will be determined by reference to the applicable award
agreements and plan documents.


Notwithstanding the terms of any Company plan or arrangement, you will not be
eligible to participate in the Company’s Executive Bonus Compensation Plan or in
any other incentive or perquisite arrangement or any severance, change in
control, deferred compensation or non-qualified retirement plan not herein
described.


C.          General:


1.           Each stock unit described in this letter (whether a restricted
stock unit, deferred stock unit or performance stock unit) will incorporate a
dividend equivalent feature whereby dividend equivalents will be credited on
outstanding units in the form of additional units, which additional units will
vest and be settled at the same time and on the same terms as the original
units.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.           Each equity incentive award described in this letter will be
documented as soon as practicable following the applicable date of grant in an
individual award agreement, and such award agreement will then constitute the
exclusive memorial of the terms of such award. Each such equity incentive award
will be granted under the Company’s Stock-Based Compensation Plan for
Non-Employee Directors, or the Company’s Stock-Based Incentive Compensation Plan
for Officers and Key Employees, as applicable, (or any successor arrangement
then in effect) and will be subject to the terms and conditions of such
arrangement.


3.           As used herein, the terms “disability” and “separation from
service” will have the meanings defined in Section 409A of the Internal Revenue
Code and related regulations.


4.           For avoidance of doubt, you will only be entitled to reimbursement
for expenses incurred during your period of service to the
Company.  Reimbursement of all expenses is further subject to the requirements
of Treas. Reg. §§ 1.409A-3(i)(1)(iv)(A)(3), (4) and (5).


5.           Any payment or transfer of property to you will be subject to tax
withholding to the extent required by applicable law.


6.           The letter constitutes our entire agreement and understanding
regarding the matters addressed herein, and merges and supersedes all prior or
contemporaneous discussions, agreements and understandings of every nature
between us regarding these matters.


7.           This letter will be governed by, and enforced in accordance with,
the laws of the State of Delaware, without regard to the application of the
principles of conflicts of laws.


To acknowledge your consent to and agreement with the foregoing, please execute
and date this letter in the space provided below and return the executed copies
to me.  This letter may be signed in multiple counterparts, each of which will
be deemed an original, and all of which together will constitute a single
instrument.



  Sincerely,             CARPENTER TECHNOLOGY CORPORATION          
By:
/s/ K. Douglas Ralph
     
K. Douglas Ralph
     
Senior Vice President-Finance & Chief
Financial Officer
 





Acknowledged and agreed on this
 
21st day of October, 2009:
         
/s/ Gregory A. Pratt
 
Gregory A. Pratt
 

 
 
 
-5-